Citation Nr: 1241103	
Decision Date: 12/03/12    Archive Date: 12/12/12

DOCKET NO.  10-23 087	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel 



INTRODUCTION

The Veteran had active service from March 1971 to March 1974.  He served in Vietnam from July 27, 1971 to March 31, 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the New York, New York Regional Office (RO) of the Department of Veterans Affairs (VA).
 
The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran has provided a July 2008 statement in which he described three specific in-service stressors, including the death of an individual who was sitting next to him in December 1971.  The Veteran has also provided a March 2009 statement that the engineer battalion he was with was "in a lot of combat."  The Veteran's official "Record of Assignments" shows that he was a construction worker in Vietnam form August 1971 to January 1972.  The Veteran also contends that his duties in his next assignment, as an MP (military policeman) included patrol duties.  The Veteran's official "Record of Assignments" shows that he was a military policeman in Vietnam from January to March 1972.  

In March 2009, the RO determined that the Veteran's stressors could not be verified.  In a June 2009 memorandum, the RO formally found that there was a lack of information which could be used to corroborate the Veteran's stressors.  See June 2009 memorandum, "Formal finding of a lack of information required to corroborate stressor(s) associated with a claim for service connection for PTSD."  In October 2009, the Veteran's representative challenged those findings, submitting a partial Operational Report for September 1971 to October 1971 for the 169th Engineer Battalion, the unit shown in the Veteran's official personnel records as the unit to which the Veteran was attached during that time.  The representative provided maps which appear to show where the 169th Engineer Battalion was stationed in comparison to known camps and locations of enemy forces.  The representative argued that the maps corroborated the Veteran's statement that he was "right in the middle of combat areas."  Further development to address the contentions of the Veteran is required. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain the unit history, or higher command history, which shows the locations (camps) at which the Veteran's unit was stationed from August 1971 to January 1972, given that the Veteran's records reflect that he was assigned to Company B, 169th Engineer Battalion (Bn.) during that period.  Obtain information about enemy actions against the base(s) at which the 169th Engineer Bn. was stationed during that period, especially in December 1971, and information as to actions from the base against the enemy, including the amount of ammunition used.  Determine whether there were casualties or deaths at the base in December 1971.  

The Board notes that a buddy statement which references a camp known as the "Castle in the Sky" was submitted.

Obtain the unit history, or higher command history, which shows the locations (camps) at which the Veteran's unit was stationed from January 1972 to March 1972, given that the Veteran's records reflect that he was assigned to Company C, 720th MP Bn. during that period.  Obtain information about enemy actions against the base(s) at which the 720th MP Bn. was stationed from January 1972 to March 1972, and the amount of ammunition used, especially from January 1972 to March 1972.  Determine whether the Veteran's duties with that unit included conducting patrols.  

2.  Obtain updated VA treatment records from October 2008 to the present, especially any records of mental health treatment. 

3.  If the agency of original jurisdiction (AOJ) concludes that no information as to the Veteran's claimed stressor or the locations to which he was assigned can be located, the AOJ should summarize the actions taken to obtain information, including information related in the buddy statements submitted on behalf of the Veteran.  

4.  The agency of original jurisdiction (AOJ) should determine whether the Veteran engaged in combat with the enemy, and determine whether there were hostile actions against the bases at which the Veteran was assigned from August 1971 to March 1972.  The AOJ should summarize its findings.  

5.  After the development listed in paragraphs #1 through #4 has been completed to the extent possible, afford the Veteran VA psychiatric examination.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  All current psychiatric disorders should be diagnosed. 

The examiner should be advised of the conclusions of the AOJ, if any, should review the contentions of the appellant's representative, and the information obtained on Remand, such as proximity to enemy forces of the camps at which the Veteran was stationed from August 1971 to January 1972, the number of known actions by the enemy against the base(s), the amount/type of ammunition expended by the bases, and the number of known causalities or deaths in December 1971 at the Veteran's base, if any.  The examiner should be advised of the information regarding the proximity to the enemy of the camps at which the Veteran was stationed from January 1972 to March 1972, the number of known actions by the enemy against the base(s), the amount/type of ammunition expended by the bases, and whether the Veteran's duties or expected duties would have included conduct patrol duty.  

The examiner should be advised that, if the evidence establishes that the Veteran engaged in combat with the enemy, and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  If a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of posttraumatic stress disorder and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  Otherwise, the law requires verification of a claimed stressor.  38 C.F.R. § 3.304(f).  

The examiner should indicate whether "fear of hostile military or terrorist activity" is a stressor that supports a diagnosis of PTSD.  "Fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device, incoming fire, including suspected sniper fire, and the Veteran's response to the event involved a psychological or psycho-physiological state of fear, helplessness, or horror. 

The examiner is requested to review all pertinent records associated with the claims file, including the reports of the unit's history for the Veteran's unit and known occurrences at the bases where the Veteran was stationed in Vietnam.  The claims folder must be provided to the examiner for review.  The examiner must state in the examination report that the claims folder has been reviewed. 

Then, the examiner should be asked to address the following: 
	(i).  The VA examiner should report a multi-axial diagnosis, identifying all current psychiatric disorders.  The examiner should opine as to whether the Veteran meets the criteria for a diagnosis of PTSD.
	(ii).  If PTSD is diagnosed, the examiner should identify the specific stressor(s) supporting the diagnosis.  The examiner should also discuss any verified stressor, and comment upon the link between the current symptomatology and the Veteran's stressor(s).  
	(iii).  The examiner is specifically requested to indicate whether PTSD results from the Veteran's fear of hostile military activity in service, to include whether the claimed stressor(s) is adequate to support a diagnosis of PTSD and whether the Veteran's symptoms are related to the claimed stressors.  
	(iv).  If the examiner opines that PTSD is not present or is not related to the Veteran's service, the examiner should explain the basis for the opinion.  
             (v).  For any psychiatric disorders (other than PTSD) diagnosed, the examiner must opine as to whether it is at least as likely as not (that is, at least a 50-50 probability) that these psychiatric disorders are etiologically related to his period of active service.

A rationale must be provided for each opinion offered.  If it is not possible to provide a requested opinion without resort to speculation, the examiner should state why speculation would be required in this case.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

6.  The Veteran must be advised of the importance of reporting to the scheduled VA examination and of the possible adverse consequences, to include the denial of his claim, of failing, without good cause, to so report.  See 38 C.F.R. § 3.655 (2010).  A copy of the notification letter sent to the Veteran advising him of the time, date, and location of the scheduled examination must be included in the claims folder, and must reflect that it was sent to his last known address of record.  If he fails to report, the record must reflect whether the notification letter was returned as undeliverable.

7.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated.  If the appeal remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

